Case 1:20-cv-23287-DPG Document 14-8

RODRIGUEZ TRAMONT & NUNEZ, P.A.

ATTORNEYS AT LAW
255 ALHAMBRA CIRCLE, SUITE! 150
CORAL GABLES, FLORIDA 33134
TELEPHONE: (305) 350-2300

Via certified mail

Imperial Brands PLC
121 Winterstoke Road
Bristol BS3 2LL
United Kingdom

Altabana, S.L.
c/o Imperial Brands PLC
121 Winterstoke Road
Bristol BS3 2LL
United Kingdom

Corporacién Habanos, S.A.
c/o Imperial Brands PLC
121 Winterstoke Road
Bristol BS3 2LL
United Kingdom

WPP PLC
Sea Containers, 18 Upper Ground
London United Kingdom SE] 9GL

Young & Rubicam LLC / VMLY&R
601 Brickell Key Drive, Suite 1100
Miami, FL 33131

- also —

c/o WPP PLC

175 Greenwich St
31st Fl

New York, NY 10007

Burson Cohn & Wolfe LLC
601 Brickell Key Drive
Suite 900
Miami, FL 33131-2620

Entered on FLSD Docket 08/28/2020 Page 1 of 39

BERENTHAL & ASSOCIATES, P.A.

ATTORNEYS AT LAW
WWW.BERENTHALAW.COM
777 THIRD AVENUE, SUITE 22D
NEW YORK, NY 10017-1426
TELEPHONE: (212) 302-9494

March 31, 2020
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 2 of 39

Notice of Intent to Commence Action and
Demand to Immediately Cease Unlawful Trafficking
Page | 2

- also -

c/o WPP PLC

175 Greenwich St
31st Fl

New York, NY 10007

Re: (1) Notice of Intent to Commence an Action Pursuant to the Cuban Liberty and

Democratic Solidarity (Libertad) Act, also known as the Helms-Burton Act (the

“Act”) Due to Unlawful Trafficking in Property Confiscated by the Cuban

Government; and, (2) Demand to Immediately Cease Unlawful Trafficking
Dear Sir or Madam:

We represent Luis Manuel Rodriguez, Maria Teresa Rodriguez, Alfredo Ramon Forns,
Ramon Alberto Rodriguez, Jessica Arias, Alicia Maria Fernandez, Raul Lorenzo Rodriguez,
Christina Conroy, and Francisco Ramon Rodriguez, (collectively, the “Rodriguez Family”). As
further detailed below, the Rodriguez Family are the rightful owners of the former Partagds
cigarette factory building, known today as the “Empresa de Tabaco Torcido ‘José Marti’” or the
“H. Upmann” factory, located in the el Vedado neighborhood of Havana, Cuba, on 23rd Street
between 14th and 16th (1255 23rd Street), el Vedado, Havana, Cuba.!

The purpose of this letter is to give each of you (sometimes collectively, “you”) formal
notice that the Rodriguez Family intends to commence an action pursuant to the Act against you
as a defendant due to unlawful trafficking in property confiscated by the Cuban government. The
reasons for the action are set out below. In accordance with Title 22 United States Code §6082,

the Rodriguez Family demands that you immediately cease the unlawful trafficking in their

property. A copy of the Summary of the Provisions of Title III of the Cuban Liberty and

 

i See Exhibit 1.
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 3 of 39

Notice of Intent to Commence Action and
Demand to Immediately Cease Unlawful Trafficking
Page | 3
Democratic Solidarity (LIBERTAD) Act of 1996, AG Order No. 2029-96, as published by the
Attorney General of the United States at 61 FR 24955-01, is attached to this letter.”
The Confiscated Property

The Rodriguez Family are the heirs and successors of Ramén Rodriguez Gutiérrez
(“RRG”) and the owners of a 100% interest in Ram6n Rodriguez e Hijos Sociedad en Comandita*
(“RRHSC”)‘, and as such the rightful owners of the former Partagas cigarette factory building (the
“RRHSC Property”).° After taking control of power in 1959, the Castro Regime and Cuba’s
revolutionary government systematically “nationalized” the major privately-owned business
enterprises in Cuba without compensation to the lawful owners of the property. In 1961, as part of
its takeover of the entire tobacco industry, the Castro government confiscated® ownership of the

RRHSC Property.’ Before the RRHSC Property was confiscated, the Partagés Factory produced

 

2 See Exhibit 2.
3 Ramon Rodriguez and Sons, a Limited Partnership, a closely held partnership owned by
Ramon and his sons.

4 See Exhibit 3.

5 This demand relates only to the building located at 1255 23rd Street, el Vedado, Havana,
Cuba. The Rodriguez Family does not own or claim an interest in two other buildings in Havana
that are referred to, respectively, as the “old” and the “modern,” Partagas cigar factory buildings.
See attached “Partagas Factory” Clarification, Exhibit 4.

6 The word confiscated is used here as defined in the Act, 22 United States Code § 6023
(4)(A)(i) (“’confiscated’ refers to-- (A) the nationalization, expropriation, or other seizure by the
Cuban Government of ownership or control of property, on or after January 1, 1959-- (i)without
the property having been returned or adequate and effective compensation provided.”)

t On June 30, 1961, by decision of the “Junta Central de Planificacion,” Cuba’s Central
(Economic) Planning Board, Cuba’s revolutionary government confiscated ownership of RRHSC
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 4 of 39

Notice of Intent to Commence Action and

Demand to Immediately Cease Unlawful Trafficking

Page| 4

world renowned cigarettes under the Partagés brand and had grown to become the third largest
manufacturer of cigarettes in Cuba with a 16.3% share of the market and over 400 employees.® In
1955, the structure of the westernmost portion of the factory, where the tobacco was stored for
aging, had succumbed to an overload. In place of the western wing, a modern mixed-use building
was erected at the corner of Calle 23 y 16 (23rd Street and 16th).° The new building’s structure
included a ground level garage for the factory’s fleet of trucks, a storage facility, a mezzanine suite
of executive offices and next to it, a six-story residential tower. Today, the Partagas Factory,

999

rebranded “Empresa de Tabaco Torcido ‘José Marti,’” prominently displays the names Tabacuba
(the Cuban state tobacco monopoly company) and H. Upmann on its fagade.
Unauthorized Use of the Confiscated RRHSC Property

A, Direct Use by Imperial and the Joint-Venture Subsidiaries it Controls

Imperial, both through its joint-venture subsidiaries, Altabana, S.L. (Altabana)'° and

Corporacién Habanos, S.A. (Habanos), and through Imperial’s joint-venture partner in Habanos,

 

as part of it takeover of the entire tobacco industry. See excerpt at Exhibit 5. The Junta Central de
Planificacion’s decision and proclamation appears in Cuba’s government register, the “Gaceta
Oficial,” No. 131 dated July 7, 1961, page 13203.

s A picture of the Partagas cigarette factory building and one of the many depictions of the
building prominently displayed on Partagas cigarette packages of the time appears at Exhibit 6.
The footprint of the Partagas cigarette factory at the time that it was owned and operated by
RRHSC is shown in the Google Maps satellite image that appears at Exhibit 7.

A picture of the modern mixed-use building that was erected as an annex to the main
Partagas cigarette factory is shown at Exhibit 8.

10 Imperial describes Altabana as a joint venture incorporated in Spain “holding investments

in subsidiary companies involved in the marketing and sale of Cuban cigars.” See Imperial 2019
Annual Report at 166 (emphasis added).
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 5 of 39

Notice of Intent to Commence Action and
Demand to Immediately Cease Unlawful Trafficking
Page| 5
Tabacuba, has and continues to use the RRHSC Property without authorization from the Rodriguez
Family. The unauthorized use of the RRHSC Property includes the production and shipping of
millions hand-rolled cigars (sold under various premium brand names) manufactured at the
factory, as well as use of the property for marketing and publicity of Habanos’ products. The
Tabacuba name also appears on the more modern, rebuilt portion adjacent to the factory, which is
used as Tabacuba’s executive offices and includes space used for shipping Habanos’ products. !!
Habanos itself has documented its possession, control of, management, and use of the
RRHSC Property. In a February 2010 publicity piece entitled: “Cigar Factory Readings and
Readers,” Habanos referred to the factory “Standing on famous 23rd Street in Havana’s bustling
Vedado neighborhood right between the 14th and 16th streets,” as the “humongous and modern
H. Upmann cigar factory.”!? In a 2013 piece in “Habano World” entitled “Journey to the Heart of
a Factory,” Carlos Lazaro Valdes, identified as the “director” of the “H. Upmann Factory,” was
quoted as saying that “this company churns out some 18,000 Habanos a day ... He added that each
year the factory produces some 4 million units of a brand that remains high on the preference lists
around the world.”'? Imperial and its partner’s commercial activity at, and use of, the confiscated
RRHSC Property for marketing purposes includes Habanos’ use of the Partagas / “H. Upmann”

Factory for multiple “visit the factories” trips during the annual Habanos Festival celebrations. '4

 

See pictures at Composite Exhibit 8.
See http://habanosnews.habanos.com/en/cigar-factory-readings-and-readers .
See http://habanosnews.habanos.com/en/journey-heart-factory .

i See Composite Exhibit 9.
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 6 of 39

Notice of Intent to Commence Action and
Demand to Immediately Cease Unlawful Trafficking
Page| 6

B. Imperial’s Use of U.S. Corporate Agents

Imperial, its partner, and the subsidiaries they jointly control through Altabana, have
expanded their use of and benefit from the Partagas Factory by retaining agents to market and
publicize the products produced at the confiscated RRHSC Property. The agents retained by
Imperial and Habanos include: WPP, PLC, (acting through its wholly owned and controlled
subsidiaries Young & Rubicam / VMLY&R (“Y&R”)'°, Burson Cohn & Wolfe (“BCW”)!® and

Ogilvy!”), Y&R, BCW, and Ogilvy, as well as Twitter, Inc., YouTube, LLC, and Instagram, LLC

 

See e.g.

e = http:/Awww.habanos.com/en/noticias/habanos-s-a-presenta-en-londres-el-cohiba-
talisman-edicion-limitada-2017/
http://www.habanos.com/en/noticias/vuelve-el-festival-del-habano-2017/

e = http://www.habanos.com/en/noticias/habanos-s-a-presenta-el-hoyo-de-monterrey-petit-
belicosos-en-cannes/

e = http://www.habanos.com/en/noticias/el-xix-festival-del-habano-presenta-un-completo-
programa-dedicado-al-conocimiento-y-disfrute-del-habano/
http://www.habanos.com/en/noticias/vuelve-el-festival-del-habano-2017/
http://www.habanos.com/en/noticias/habanos-s-a-presenta-el-hoyo-de-monterrey-petit-
belicosos-en-cannes/

e = http://www.habanos.com/en/noticias/musica-glamour-y-el-montecristo-mas-exclusivo-
en-la-clausura-del-xix-festival-del-habano/

e = http://www.habanos.com/wp-content/uploads/1902_NotaProgramaFestival ENG.pdf

e = http://www.habanos.com/wp-content/uploads/Press-Release-1-THE-X XI-HABANOS-
FESTIVAL-KICKS-OFF. pdf

e = http://habanosnews.habanos.com/es/fabricas-de-habanos-y-prestigio

 

 

 

16 See e.g.
e = http://www.habanos.com/wp-content/uploads/Press-Release-3.-TRIBUTE-TO-
HAVANA-ON-ITS-500TH-ANNIVERSAR Y.pdf
e = http://www.habanos.com/en/noticias/inicia-la-xxii-edicion-del-festival-del-habano/
17

See e.g.
http://www.habanos.com/wp-content/uploads/NP1 XIIl-Festival-del-Habano en.pdf
http://www.habanos.com/wp-content/uploads/PR1 XV-Habanos-Festival.pdf
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 7 of 39

Notice of Intent to Commence Action and
Demand to Immediately Cease Unlawful Trafficking
Page | 7
(Y&R, BCW, Ogilvy, Twitter, YouTube, and Instagram, collectively, the “U.S. corporate agents”).
The work of the U.S, corporate agents on behalf of Imperial, Altabana and Habanos has included
marketing and publicizing both the Habanos’ products made at and shipped from the RRHSC
Property '* as well as the factory “visits.”!? WPP, acting in serial fashion first through Ogilvy and
later through Y&R, and BCW”, has continuously marketed and publicized the RRHSC Property,
and the Habanos’ products made at and shipped from there, since at least 2010.7! Twitter,
YouTube, and Instagram have done so since at least 2017.7"
Trafficking in the Confiscated RRHSC Property in Violation of the Act

The Act is designed in part “to protect United States nationals against confiscatory takings
and the wrongful trafficking in property confiscated by the Castro regime.””? Each member of the
Rodriguez Family is a United States citizen and, therefore, a United States national as defined in

the Act.** For purposes of the Act, a person “traffics” in confiscated property if that person

 

18 See footnotes 15, 16 and 17.
e See e.g. Composite Exhibit 9.
40 See Composite Exhibit 10.

2 See footnotes15, 16 and 17.

2 See e.g.

e = http://www.habanos.com/en/noticias/inicia-la-xxii-edicion-del-festival-del-habano/

e = http://www. habanos.com/en/noticias/habanos-s-a-presenta-su-nueva-linea-retro-en-la-
Xxxv-edicion-de-la-feria-internacional-de-la-habana/

 

= See 22 U.S.C. § 6022(6).

a See 22 U.S.C. § 6023(15).
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 8 of 39

Notice of Intent to Commence Action and
Demand to Immediately Cease Unlawful Trafficking
Page| 8

9925

“knowingly” and intentionally:

(i) sells, transfers, distributes, dispenses, brokers, manages, or
otherwise disposes of confiscated property, or purchases, leases, receives,
possesses, obtains control of, manages, uses, or otherwise acquires or holds an
interest in confiscated property,

(ii) engages in a commercial activity using or otherwise benefiting
from confiscated property, or

(ii) causes, directs, participates in, or profits from, trafficking (as
described in clause (i) or (ii)) by another person, or otherwise engages in
trafficking (as described in clause (i) or (ii)) through another person, without the
authorization of any United States national who holds a claim to the property.

See 22 U.S.C. § 6023(13) (emphasis added).

A, Direct Trafficking in the RRHSC Property

The conduct described above constitutes trafficking in the RRHSC Property by Imperial,
Habanos, and Altabana. In particular, Imperial, Habanos, and Altabana (collectively, the “Direct
Traffickers”) knowingly and intentionally took possession of, obtained control of, managed, or
used the confiscated RRHSC Property, without the authorization of the Rodriguez Family.”° Each
also has and continues to engage in a commercial activity using or otherwise benefiting from the
confiscated RRHSC Property. Finally, the Direct Traffickers cause, direct, participate in, or profit

from, trafficking of the RRHSC Property by Tabacuba, again without the authorization of the

Rodriguez Family.

 

a The term “knowingly” is defined in the Act as meaning “with knowledge or having reason

to know.” See 22 U.S.C. § 6023(9).
“6 Habanos presumably also holds an express or implied leasehold interest in the RRHSC
Property granted to it by the illegitimate custodian of the property, the Cuban monopoly
companies, Tabacuba or Cubatabaco.
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 9 of 39

Notice of Intent to Commence Action and
Demand to Immediately Cease Unlawful Trafficking
Page | 9
B. Trafficking in the RRHSC Property by and Through U.S. Corporate Agents

In addition to trafficking in the RRHSC Property directly, the Direct Traffickers have
expanded their trafficking by retaining agents to assist in and further their trafficking in the
property. In particular, the Direct Traffickers retained WPP (through Y&R, BCW and Ogilvy),
and the U.S. corporate Agents. WPP and the U.S. corporate Agents have and continue to,
knowingly and intentionally, act as agents for the Direct Traffickers. Each has and continues to
cause, direct, participate in, or profit from, the trafficking of the RRHSC Property by the Direct
Traffickers and Tabacuba, all without the authorization of the Rodriguez Family.

Significantly, Imperial was well-aware before acquiring its interest in Habanos in 2007 that
it would be acquiring “Altadis’ 50% ownership interest in” Habanos “a company which distributes
cigars manufactured in Cuba.”?’ Imperial also knew that its partner, Tabacuba, acquired its interest
in and control over the Cuban tobacco industry by “nationalizing” assets left behind when the
rightful owners of the property fled the brutal Castro dictatorship.7® Imperial of course acted

intentionally to acquire its Habanos interest and thereafter approved of, and furthered, Tabacuba,

 

a See Imperial’s “Response” to SEC inquiry at 2.
https://www.sec.gov/Archives/edgar/data/1072670/0001 10465907074649/filenamel.htm.

a In retelling the “history” of the Montecristo brand that Imperial now owns and controls,
Imperial subsidiary, Altadis, U.S.A., explains:

Following the Cuban Revolution, the cigar industry was nationalized
causing Menendez and Garcia [the former owners], like many other
Cubans, to flee to the Canary Islands in 1961.

See “The History of MonteCristo,” published by Altadis U.S.A., Inc. (emphasis added), available
at https://web.archive.org/web/20190715175618/http://montecristo.com/history.
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 10 of 39

Notice of Intent to Commence Action and
Demand to Immediately Cease Unlawful Trafficking
Page| 10
Habanos, and Atabana’s continued trafficking in the confiscated RRHSC Property. Moreover,
Imperial understood that it would likely “be restricted . . . by the nationality of the personnel that”
it could “involve in” the Cuban cigar business that it decided to acquire.”? Notably, Imperial also
understood the risk that the “cigar operations in Cuba” could trigger application of the Act.*°
Despite that, and despite its knowledge that “the nationality of the personnel” involved in its
Cuban, i.e., trafficking, operations would affect its ability to avoid the Act, Imperial chose to hire,
and to continuously employ over the course of a decade, its agent WPP, acting through WPP’s
subsidiaries and U.S. corporate Agents, to run its marketing and publicity campaigns for the
Habanos and Altabanos products produced at the confiscated RRHSC Property. Imperial more
recently, either directly or through Y&R or BCW, hired and employed additional U.S. corporate
Agents, Twitter, YouTube, and Instagram, to strengthen and expand the marketing and publicity
campaigns and thereby to make the trafficking even more profitable to Imperial and its agents.
Liability for Trafficking in the Confiscated RRHSC Property

The Act makes clear that its purpose is to provide a “judicial remedy in the courts of the

United States that would deny traffickers any profits from economically exploiting” the

confiscated property of United States nationals like the Rodriguez Family.*! As it relates to

property that, like the RRHSC Property, was not certified by the Foreign Claims Settlement

 

e See Imperial’s “Response” to SEC inquiry at 2.
https://www.sec.gov/Archives/edgar/data/1072670/0001 10465907074649/filename | .htm.

2 See Imperial’s “Response” to SEC inquiry
https://www.sec.gov/Archives/edgar/data/1072670/0001 10465907074649/filenamel htm.

31 See 22 U.S.C. § 6081(11).
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 11 of 39

Notice of Intent to Commence Action and
Demand to Immediately Cease Unlawful Trafficking
Page| 11
Commission, the Act provides that traffickers are liable:
for money damages in an amount equal to the sum of--

(i) the amount which is the greater of—

(I) the amount determined under section 6083(a)(2) of this title, plus
interest; or

(I) the fair market value of that property, calculated as being either
the current value of the property, or the value of the property when

confiscated plus interest, whichever is greater; and

(ii) court costs and reasonable attorneys' fees.

See 22 U.S.C. § 6082(a)(1)(A) (emphasis added). The Act also provides for “increased liability,”
specifically, damages equal to “3 times the amount determined applicable under paragraph
(1)(A)(i),” plus attorneys’ fees and costs. See § 6082(a)(3)(B) — (C). The increased liability is
triggered if, “after the end of the 30-day period beginning on the date the notice is provided,” the
person trafficking in confiscated property, here the RRHSC Property, thereafter “traffics in the
confiscated property.” See id., see also § 6082(a)(3)(D).

As set out above, Imperial, Habanos, Altabana**, WPP (through Y&R, BCW and Ogilvy),
Y&R and BCW, have repeatedly and extensively trafficked in the RRHSC Property. Imperial’s
latest Annual Report confirms that revenues from the export and distribution of Cuban cigars by

just the principal Imperial-affiliated traffickers, Habanos and Altabana, totaled $1.353 billion®

 

a See footnote 10, above.

2 See Imperial 2019 Annual Report, note 14 to Financial Statements at 123 (reporting that
Imperial’s 50% of the revenues from its joint venture company Habanos was equal to 208 million
GBP and from Altabana was equal to 329 million GBP).
https://www.imperialbrandsplc.com/content/dam/imperial-brands/corporate/investors/annual-
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 12 of 39

Notice of Intent to Commence Action and

Demand to Immediately Cease Unlawful Trafficking

Page| 12

during 2019 alone. The RRHSC Property is one of just four hand-made cigar factories operating
in Havana. Further, as documented above, the property and its proceeds have been trafficked by
Imperial, Habanos and its partners for over a decade and in all likelihood at least back to 2007
when Imperial acquired its interest in the Cuban cigar business. For purposes of this demand only,
the Rodriguez Family estimates that the current value of the RRHSC property is $135 million --
equal to just 10% of 2019 hand-made cigar revenues, and at the low end of valuation for this
property. The Rodriguez Family intends to commence an action against each of you as a defendant
in the United States District Court, Southern District of Florida, seeking damages in the amount of
$135 million, plus attorneys’ fees and costs.

The Rodriguez Family hereby demand that you immediately cease your unlawful
trafficking in the RRHSC property. Should you fail to do so, please be advised that, after the end
of 30-days from the date of this notice, the Rodriguez Family intends to commence an action
against you as a defendant in the United States District Court, Southern District of Florida, seeking
damages in the amount of $405 million, plus attorneys’ fees and costs.

Govern yourselves accordingly,

Sincerely,

> Nee ge
| . fp VL ee
Vf ttf ‘<7
Paulino A. Nitiez Jr. \ mes L. Bekentha’

report-and-accounts/2019/FULL%20ANNUAL%20REPORT%202019.pdf. These figures were
converted to dollars at the exchange rate of 1.26 reported as of March 13, 2020 and doubled to
reflect inclusion of the 50% of revenues retained by Tabacuba and the Cuban state.

 

 
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 13 of 39

EXHIBIT 1
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 14 of 39

 

ate

Sa a

Stn = OT.t Sen —— : =

Peo rir iri iid)

 

PEP ite eit it iii iii PP ee TTT

“apesej si! UO NNVIdM'H pue VEaNoVaVL
soweu ay} sAejdsip Ajjuaulwold ,4DINY asor,

OpId/OL OIDGDI ap Dsasdwiy7 papuesqa ‘Asoje} ay

‘PJIOM ay} punoue “y's ‘soueqeH Aq paingiijsip ua} ae

YdIYM ‘s}Inpojd pajejas pue sazasesid ‘suesId Jo SuOl|[iw BuLuNnjpejnuew ‘eqnoeqe, ‘Ajodouow
099840} pa|jOu}U09-a}e}s UEGND ay} Aq Aep Si} 0} pa}esado aq 0} SaNuljzUOD AuopOeY seseWe, SUL

 

 

AMOLOVA SVDVLUEVd FHL

    

 

 

T LIGIHX4

 

 
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 15 of 39

EXHIBIT 2
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 16 of 39

Summary of the Provisions of Title Ill of the Cuban Liberty and..., 61 FR 24955-01

61 FR 24955-01, 1996 WL 260180(F.R.)
NOTICES
DEPARTMENT OF JUSTICE
[AG Order No. 2029-96]

Summarty of the Provisions of Title III of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996

Friday, May 17, 1996
*24955 AGENCY: Department of Justice.

ACTION: Notice.

SUMMARY: In accordance with the requirement of section 302(a)(8) of the Cuban Liberty and Democratic Solidarity
(LIBERTAD) Act of 1996, The United States Department of Justice is publishing this notice summarizing the provisions of
Title III of the Act. Title II] makes persons who knowingly and intentionally “traffic” in confiscated properties, as defined in
the Act, subject to private civil damage suits in Federal district court.

EFFECTIVE DATE: This notice is effective May 17, 1996.

FOR FURTHER INFORMATION CONTACT:

David E. Bradley, Chief Counsel, Foreign Claims Settlement Commission, Department of Justice, Washington DC 20579,
(202) 616-6975.

SUPPLEMENTARY INFORMATION: On March 12, 1996, President Clinton signed into law the Cuban Liberty and
Democratic Solidarity (LIBERTAD) Act of 1996, P.L. 104-114 (also known as the “Helms-Burton Act”). Title I] of the Act
discourages foreign investment in properties that were expropriated by the Cuban Government on or after January 1, 1959,
without compensation, from persons who are now Untied States nationals. Title II makes persons who knowingly and
intentionally “traffic” in such confiscated properties subject to private civil damage suits in Federal district court.

The Act defines “trafficking” broadly, with several exceptions, as set forth below. A trafficker may be liable to the U.S.
claimant for the value of the claim, plus interest, reasonable attorney’s fees and court costs. In addition, under certain
circumstances described below, a person who trafficks in U.S. claimed property may be liable to the claimant for triple the
amount of the value of the claim, excluding interest, fees and court costs.

Title III is scheduled to take effect on August 1, 1996. However, the law does not immediately permit U.S. claimants to bring
suit to recover from traffickers. First, traffickers will have a three month “grace period” beginning on the effective date
during which they may dispose of their interest in the claimed property and avoid liability under Title III. Under the
scheduled effective date, therefore, traffickers who dispose of their interests in confiscated property before November 1,
1996, will not be subject to liability to the owner of the claim. Second, until March 13, 1998, only those persons with claims
that were certified by the Foreign Claims Settlement Commission (“FCSC”) may bring a Title II lawsuit. Third, the Act
provides the President with the authority to suspend the effective date for six months, and for additional six month periods, if
he determines suspension is necessary to the national interests of the United States and will expedite a transition to
democracy in Cuba. Additional requirements and conditions are described below.

Section 302(a)(8) of the Act requires the Attorney General to publish in the Federal Register not later than sixty days after
enactment “a concise summary of the provisions of this title, including a statement of the liability under this title of a person
trafficking in confiscated property, and the remedies available to United States nationals under this title.” This notice and the
accompanying Summary of the provisions of Title III fulfill the Attorney General’s obligations under this section. The
Department has coordinated the issuance of this Summary with the Department of State.

Interested persons should refer to the text of the Act itself or consult a private attorney for further information and
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 17 of 39

Summary of the Provisions of Title Ill of the Cuban Liberty and..., 61 FR 24955-01

clarification.

For the reasons set forth in the preamble, and by the authority vested in me as Attorney general, I hereby issue the following
Summary of the Provisions of Title I of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996:

Summary of the Provisions of Title III of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996

1. Liability Under Title LI

(a) Under section 302(a)(1) of Title III of the Cuban Liberty and Democratic Solidarity (LIBERTAF) Act of 1996
(hereinafter “Title III’’) subject to certain requirements, conditions, and possible suspensions, a United States national with a
claim to property expropriated by the Government of Cuba on or after January 1, 1959, may bring a private lawsuit in U.S.
federal district court against a person who trafficks in that property beginning three months after Title III’s effective date. The
scheduled effective date is August 1, 1996, subject to the President’s authority to suspend Title III.

(b) Section 4(13) of the Act defines a trafficker as a person who knowingly and intentionally:

(i) Sells, transfers, distributes, dispenses, brokers, manages, or otherwise disposes of confiscated property, or purchases,
leases, receives, possesses, obtains control of, manages, uses, or otherwise acquires or holds an interest in confiscated

property;
(ii) Engages in a commercial activity using or otherwise benefiting from confiscated property; or

(iii) Causes, directs, participates in, or profits from trafficking by another person, or otherwise engages in trafficking through
another person, without the authorization of any United States national who holds a claim to the property.

(c) Trafficking under section 4(13) does not include:
(i) The delivery of international telecommunication signals to Cuba;

(ii) The trading or holding of securities publicly traded or held, unless the trading is with or by a person determined by the
Secretary of the Treasury to be a specially designated national;

(iii) Transactions and uses of property incident to lawful travel to Cuba, to the extent that such transactions and uses of
property are necessary to the conduct of such travel; or

(iv) Transactions and uses of property by a person who is both a citizen and a resident of Cuba, and who is not an official of
the Cuban Government or the ruling political party in Cuba.

(d) Section 4(11) defines “person” for purposes of the Libertad Act as any person or entity, including any agency or
instrumentality of a foreign state.

(ec) For purposes of Title III, “United States national” is defined under *24956 section 4(15) to mean (i) any United States
citizen, or (ii) any other legal entity which is organized under the laws of the United States, or of any state, the District of
Columbia, or any commonwealth, territory, or possession of the United States, and which has its principal place of business
in the United States.

2, Remedies Available Under Title HI
(a) Section 302(a)(1)(A) provides that, in addition to attorney’s fees and court costs, a trafficker will be liable for money
damages to the U.S. national who owns the claim to property being trafficked in the greater of the following amounts:

(i) The amount certified by the Foreign Claims Settlement Commission (“FCSC”) plus interest;

(ii) If the claim has not been certified by the FCSC, the amount determined by the court in the course of a Title LI action,
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 18 of 39

Summary of the Provisions of Title Ill of the Cuban Liberty and..., 61 FR 24955-01

plus interest; or

(iii) The fair market value of the property calculated according to either the current value of the property or the value of the
property when confiscated plus interest, whichever is greater.

Interest is to be calculated from the date of confiscation of the property involved to the date on which the action is brought.

(b) Section 302(a)(2) establishes a presumption that the amount for which a person is liable to a U.S. national owning a claim
certified by the FCSC is the amount so certified. This presumption will be rebuttable by clear and convincing evidence that
one of the other measures of liability under section 302(a)(1)(A) is appropriate.

(c) Under section 302(a)(3), a person who trafficks in property which either serves as the basis for a claim certified by the
FCSC or is the subject of written notice at least thirty days before the initiation of an action will be subject to treble damages.
Such person’s liability, in addition to court costs and reasonable attorney’s fees, will thus be triple the amount determined
under section 302(a)(1)(A). The notice required under section 302(a)(3) must be in writing and be posted by certified mail or
personally delivered. It must contain a statement of intention to commence a Title III action or to join the person as a
defendant, the reasons for such action, a demand that the trafficking cease immediately, and a copy of this summary.

(d) Under section 302(a)(7), a Title II action may be settled and a judgment enforced without obtaining any license or
permission of an agency of the U.S. Government. This section does not apply to assets blocked pursuant to authorities under
section 5(b) of the Trading With the Enemy Act that were being exercised on July 1, 1977. In addition, no claim against the
Cuban Government will be considered a property interest the transfer of which requires a license or permission of an agency
of the United States.

3. Requirements and Conditions for a Title I] Action

(a) Under section 302(a)(4), if the property was confiscated before March 12, 1996, the U.S. national bringing the claim must
have owned the claim before March 12, 1996. If the property was confiscated on or after March 12, 1996, a U.S. national
who acquires ownership of a claim to the property after its confiscation by assignment for value may not bring a lawsuit
under Title III.

(b) Under section 302(a)(5), a U.S. national who was eligible to file a claim with the FCSC but did not do so may not bring
an action under this title. Where the FCSC denied a U.S. national’s claim that now serves as the basis for a Title III action,
the court hearing the action will accept the FCSC’s findings as conclusive. A U.S. national bringing an action on the basis of
a claim that was not certified by the FCSC may not file a Title III lawsuit until March 13, 1998. Any person bringing an
action under Title III whose claim has not been certified by the FCSC has the burden of proving to the court that the interest
in the property that is the subject of the claim is not the subject of a claim so certified.

(c) Section 302(b) establishes that, in order for an action to be brought under Title LI, the amount in controversy must exceed
$50,000, not including interest, costs, and attorneys fees. This amount is exclusive of the increased liability damages under
section 302(a)(3).

(d) Under section 302(c), title 28 of the United States Code and the rules of court generally applicable to actions brought
under section 1331 of title 28 govern the procedure to be followed in Title III actions. Service of process on an agency or
instrumentality of a foreign state in the court of a commercial activity or against individuals acting under color of law shall be
made in accordance with section 1608 of title 28 of the United States Code.

(e) Under section 302(d), any judgment entered under Title HI shall not be enforceable against an agency or instrumentality
of either a transition government in Cuba or a democratically elected government in Cuba.

(f) Section 302(e) amends section 1611 of title 28 of the United States Code by adding a new section, which states that the
property of a foreign state shall be immune from attachment and from execution in an action brought under section 302 to the

extent that the property is a facility or installation used by an accredited diplomatic mission for official purposes.

(g) Under section 302(f)(1), a U.S. national who brings an action under Title II may not bring any other action seeking
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 19 of 39

Summary of the Provisions of Title Ill of the Cuban Liberty and..., 61 FR 24955-01

monetary or nonmonetary compensation by reason of the same subject matter.

(h) Section 302(f)(2)(A) establishes limits on further recovery by a U.S. national with a FCSC-certified claim depending on
whether such Title IIT action leads to a recovery of a greater, equal or lesser amount than certified by the FCSC. If the
claimant’s recovery under Title III is equal to or greater than the amount certified by the FCSC, the U.S. national may not
recover any payment on the claim under any claims settlement agreement between the United States and Cuba. If the U.S.
national in a Title III action recovers less than the amount certified by the FCSC, the U.S. national may only receive payment
in any claims settlement agreement between the United States and Cuba to the extent of the difference between the certified
claim and the recovery. If there is no recovery, the U.S. national may still receive payment in a claims settlement agreement
between the United States and Cuba and will be treated as any other certified claimant who does not bring an action under
Title Il.

(i) Section 302(f)(2)(B) provides that in the event some or all Title III actions are consolidated by judicial or other action so
as to create a pool of assets available to satisfy such claims, FCSC-certified claims will be entitled to payment in full from
such pool before any payment is made from such pool with respect to any claim not so certified.

(j) Under section 302(g), if the United States and the Government of Cuba reach a claims settlement agreement settling
FCSC-certified claims, any amount paid by Cuba in such an agreement in excess of the payments made under section
302(f)(2) shall be deposited in the U.S. Treasury.

(k) Under section 302(h), the rights created pursuant to Title II] may be suspended upon a presidential determination under
section 203 that a transition government in Cuba is in place and may be terminated upon a presidential determination that a
democratically elected government in Cuba is in power. Neither of these actions shall affect suits commenced before the
dates of suspension or termination. While pending suits may proceed to judgment, such judgments *24957 will not be
enforceable against a transition or democratically elected government in Cuba under section 302(d).

(1) Claimants bringing an action under Title LII will be required to pay a uniform filing fee, to be established by the Judicial
Conference of the United States, pursuant to section 302(i).

(m) Section 302(a)(6) provides that no court of the United States shall decline, based upon the act of state doctrine, to make a
determination on the merits in an action brought under Title III.

(n) Section 305 provides that actions under section 302 may not be brought more than two years after the trafficking giving
rise to the action has ceased to occur.

4. Proof of Ownership of a Claim to Confiscated Property

(a) Section 303(a) provides that certification of a claim by the FCSC is conclusive proof of ownership. In all other cases, the
court has the discretion to appoint a special master, including the FCSC, to make determinations of the amount and
ownership of the claim. Determinations made by administrative agencies or courts of a foreign government or international
organization shall not be conclusive unless made pursuant to binding international arbitration to which the United States or
the claimant submitted the claim.

(b) Section 303(b) amends the International Claims Settlement Act of 1949 by authorizing a U.S. district court to refer to the
FCSC factual questions under Title HI involving the amount and ownership by a U.S. national of a claim to confiscated
property in Cuba.

5. Consistency With International Claims Practice

(a) Section 303(c) emphasizes that nothing in the LIBERTAD Act shall be construed to require or otherwise authorize the
claims of Cuban nationals who became U.S. citizens after their property was confiscated to be included in a future
negotiation and espousal of U.S. claims with a friendly government in Cuba when diplomatic relations are restored. Section
303(c) also states that the LIBERTAD Act shall not be construed as superseding, amending, or otherwise altering
certifications that have been made under the FCSC’s Cuba Claims Program.
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 20 of 39

Summary of the Provisions of Title Ill of the Cuban Liberty and..., 61 FR 24955-01

(b) Section 304 amends the International Claims Settlement Act of 1949 to state that no person other than a certified claimant
shall have a claim to, participate in, or otherwise have an interest in the compensation proceeds paid to a U.S. national by
virtue of a certified claim.

6. Presidential Suspension Authority
(a) Section 306(a) provides that, subject to the President’s suspension authority, Title III takes effect on August 1, 1996,

(b) Section 306(b) provides the President with the authority to suspend the effective date of Title III beyond August 1, 1996,
for up to six months, and for additional extensions up to six months, upon a determination and report to the appropriate
congressional committees that a suspension is necessary to the national interests of the United States and will expedite a
transition to democracy in Cuba. An initial determination and report must be submitted to the appropriate congressional
committees at least 15 days before August 1, 1996. Additional suspensions or extensions are subject to the same reporting
and determination requirements.

(c) Section 306(c) provides the President with the authority to suspend the right to bring an action under Title II after its
effective date for up to six months, and for additional extensions up to six months, upon a determination and report that a
suspension is necessary to the national interests of the United States and will expedite a transition to democracy in Cuba.
Section 306(c) also emphasizes that after the effective date no persons may acquire a property interest in any potential or
pending Title II action, nor shall pending actions commenced before the date of suspension be affected by a suspension.

(d) Section 306(d) provides that the President may rescind any suspension made under section 306(b) or section 306(c) upon
reporting to the appropriate congressional committees that doing so will expedite a transition to democracy in Cuba.

Dated: May 11, 1996.
Janet Reno,

Attorney General.

[FR Doc. 96-12407 Filed 5-16-96; 8:45 am]

BILLING CODE 4410-01-M

 

End of Document © 2020 Thomson Reuters. No claim to original U.S. Government Works.
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 21 of 39

EXHIBIT 3
1

Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 22 of 39

 

 

 

CUTA

HECHO PM

e SOUNVS!D AG VoIuSvy NV

 

-A10}0V,J SVSELIBG SUL

"eqn> “eueAeH JO poousoqusieu
(,Asojoe4 seseyed,
243) Aiozoe} SQesesio seSeweg ay} pue ‘(sanea| o99eqo}
peddoys) einpesid pue sayauesio Jo} ysewapel)
sSeSeUed, BY} paseyoind ugweYy ‘/Z76T Ul “LTET
POID EQND O} paejessiwiwW! ZeaIINd zensiupoy uogwey
‘uleds ‘esauel] e| ap zniD ejUeS Ul /88T ‘TE IsNSny Uog

opepeA |e ay} ul! peajeso|

 

 

 

 

€ LIGIHX3

 

 

 

‘saaA0|dwa QOr J2A0 YIM eqn)
Ul Sayesesio JO Jounjoejnuew ysasse; psly ayy
2WOIEeq 0} Mai8 AJO}e} BY} ‘SUOS sIy pue UQWeY
Aq paumo diysssuyed pjay Ajasojo e ‘(diysuauyed
peywiy7 e ‘suog pue zensilupoy uUowey)
«eYPUREWOD Us pepais0g soliy a zanslupoy
uoweYy, BWeU a4} Japun suljesadQ  ‘pueiq
sesewedq ay} JapuN sayavesiI9 UMOUAal p]IOM
sulonpoid ‘diysuapes; s,ugwey Japun padi}
Ajojoe4 seseywed ay} ‘eqnd ‘eueney ‘opepay,
J2 “(J2241S pEZ SSZT) OT PUL wT Ueemieq
J221S pEZ YO YOoO]q AD auljuUa dy, SuluUeds

 
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 23 of 39

EXHIBIT 5
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 24 of 39

“COZET ased ‘TOGET ‘Zz Ainf peiep TET
ON ,JE!INUO &189e5,, 94} Yalsidas JUBWUIBAOS S,eqnD ul sieadde uONeweIOId pue UOISsIDap S,UO|Ded JUL] ap jesjUaD equ ,.

A werent teeters 1

02 enh aed “op
eat oP Ooe fT I op 2 omeray

   

retraces = ‘eqns ul Auedwod pajejas sesns
Samer eam nae nae -UOU jsasie] UIGT ay} se payues

ld nua
seapadas| eorarind aye
seem mas wee weed aeaSan ppd Sa ag eas
a

   
        

“Dasiq op peyuaxy sump | sp sapeymoe} ty] op
ajpedxo | ovrmfsed ais “uefiza suh seiopeapaprarpe Rep weTO
'g¢ Clum op win upea-wred sendsap U anb scg ‘emsaud

      

acmerd |-ms Reqoyp afrwo na ¥ tkurz] ayuamyenias anh som Scued| See erage Se SEM DJSHYY ‘UOleISIJU0d By}
P 0VWIS | -MUesN BOE B BUTE of ‘oTEqNY) OpEfsy TR UEexp nk gions apa ca

SIV a] -nfpe oe ugisnjossy ayuasomd a nd ond mesaidmo i cae JO Sw} ay} WW ‘Auysnpul 099eqo0}
wel ap Aprsaup £ UNEagsUTUpYy wT : opmmBog

auljua 384} JO JaAOAaye} 4
18] “(ppd oO wed se oO diusiQuUMO
etie> | 420 oY) ssH_ wyCD tremg Area “60r on Janae ye ee

heqonslt VS ‘pz ap ROUNgIK) SoPAPOLs “SOT pe e0sijuoo JUSWUI3A08
ep onb “YS (PSE oRuasg wapeseqay ‘107

   
               

 

 

‘OLS RENO]T EMAy SuoDITED Y AY], FOL

 

 

 

 

 

 

“ex 4 pated) ‘zapaayy asupavcg op Pont ‘OOL MeuoLn|ones a
(HORSITY souOPsu0D) Iejog reyeg UITOR “gg pueog = suluuejq (d/WoOU0dF)
18 wfesy ep 2%) vs ymomnd 1g 6 jeyquay s,eqna ‘,,,UOIDedIJIUe|d
‘} We “5 ‘Sof 2 zanfyspoy tommy “56 ap jesquaz euUns,,

“(OPT ST B8y

24} JO uolsi9ap Aq ‘T96T ‘OE
aun uo ‘/Z6T a0uls UOl}e1edo
snonuljuod =6lUl Ss Suleq) = Jay

oA SP UGRG) Surety LD vxumeday og

 

 

 

 

 

 

S LIGIHX4 |
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 25 of 39

EXHIBIT 6
 

 

EXHIBIT 6

 

 

Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 26 of 39

   

 

CALLE 23 ENTRE 14 Y 16
HABANA

 

 

 

 

— RAMON RODRIGUEZ E HIJOS. S. EN C.

 

 

od

      

   

ARROS®

PARTAGAS LARGOS

SLA el 3¥LN3 EZ B1NvD
“).N3‘S ‘SOrIH 3 ZaNDINGOY NOWWY
GRAN FABRICA DECIG

 

 

 

 

 

Kamon Rodriguez e Hlijos, S. en C.

 

 

 

 

 

 

 

 

The Partagas Factory

 

HECHO EN CUDA
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 27 of 39

EXHIBIT 7
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 28 of 39

WOOL O20Z@ elep de; ‘salBojouyoal sexe; ‘snquy /S3N9 0Z076 Alsbew)

/- °& es
‘ Cheineh ue) Sele
: ]epeite Sets)
ae

a “Pgs

ap Yahoo

1
~ ee EI UE Mey
" =~
Bo i

Wa : a»
OF

¥

 

(aBew| syyje1es) Aioioe4 sebeue, sdej, 26 Oc)

OSHYY Aq payesedo pue pauMmo sem }/ 1eY} Sl} AY} Je AJoOJOe} aYaIeSIO seBeeg BY} JO JULIO} jeUIsIIC

MIOLOVA SVOVLNVd AH

 

 

£ LIGIHXS

 

 
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 29 of 39

COMPOSITE EXHIBIT 8
DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 30 of 39

Case 1:20-cv-23287-

 

BJOPEZIESWOD PSauduia

Vanovawv i

 

       

 

cca ee Le
“SOdILJO DAIJNIOXS Seqnaeqe]| se pesn sje YDIUM

‘A10}NE} BY} 0} JUBIEelpe UO!Od YInqay ‘UJapPOW aJOW ay} UO Sueadde aWeU YENDVEVL eUL

XANNV GNV AYO.LOVA SVOV.LUVd

 

 

 

V8 LIGIHX4

 

 
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 31 of 39

I J ges

HS 4

 

 

‘udessesed siy} Jo U8 au}
0} seadde sulpjing ay} jo aunqoid y ‘(AjoqDe} seseyieg ,UJapoWl,, 10
,M2N,, 24} Se UMOUY Aj}UaIIND Ss} pue _AJo}De4 OpuN|| jap Aey JJ,
se UMOU AjJQWIO} SEM BUIP|INg 343) eEUeAeH |es}UaD UI SOJIeD UeS
BIJED JO JBUJOD BY} }e ‘SaOJe} Sedeyed 3y} JO puodas au} ‘Sulpjing
Mau e O} PaAOW sJaM suoljesado Ajope, JeSID seseyed syl

 

‘yudeusesed siy} JO USI 9y} 0} SJeadde
SUIP[ING BY} JO aunyoid YW ‘sueBIO jas 0} sanulzUOD yng ‘Ayo}De} e se
, uoljesedo Ul JASUO| OU Si SuUIpPjINg siyj Jey} Sulpuejssapun Ano si 3
"eqns ‘eueqey ‘elujsnpu| OT Je payedo] si pue ,sooeqe] ap edge
jeay seseyied, se uMOUy ‘AJO;Oe| JESID seseyed ,,PjO, 2y} SI ISU SUL
‘(UlasaYy SpewW si WIe|D OU YDIYM O}) SaOpR _Seseye,, se UMOU
ase jeu} eqny eueAeH ui! AjjUasaid ssuIpjing wayJO OM\ sie Baul

 

‘udes3esed siy} JO 1USI4 DU} 0} SJeadde Bulpying
294i JO aunqid y *,AuojOeJ JesIO ,UUeWdA'H, 94u} Sse UMOUy MoU
SUIP|ING BYz SI 499] S14} JO Walqns ayy si YOIUM AJOJeY seSeyed
ay] “eqn ‘euereH ‘opepa, je U! ‘yj9T PUue wyT UaeMjeq Je2I1S
pc Je payedo] si yey} AsOOe} SWaIeZID seseyed SD ua 's ‘SOfIH 2
Zansipoy ugWweY Oj Suajes ,, AdojOe seseyed, Wd} dy} ‘pauljap sv

uoTeoTfIe[D . A10jOv seSsevegd,,

 

 

Vv LIGIHXS

 

 
 

 

EXHIBIT 8B

 

 

Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 32 of 39

 

 

 

PARTAGAS FACTORY AND ANNEX
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 33 of 39

EXHIBIT 4
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 34 of 39

COMPOSITE EXHIBIT 9
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 35 of 39

 

=e

SQMOHEY SouNqCH 0} U5IA

ca bs
nein

ayey apeay

Beau
ce er
a

Joutuuas yeverewsayu|
aly Jo Uorssag Buyso}9 pur saruaajUD9 “Uo}peunSneu|

vanigo
‘Co Re Lf at

= TyBIN awo2oM
sa (i eMOOSDS808

Aaqe9

ORI 130 WAS Ok

                      

a
eis ed

 

 

 

 

 

 

Oe e- Misas aE ne) Na

 

 

/\x-[ap-SoUaseull-ap-elJa|es/OUPGeY-lap-|eAljsaj-1X/Sa|eAl]so}/Selnl}ou-souegel-|eAljsa}/Ua/Woa soueqey MMM//-dyYy

JeAlSe4 SOURGEH IX 6007

 

 

 

 

V6 LIAIHX4

 

 
8 Entered on FLSD Docket 08/28/2020 Page 36 of 39

Case 1:20-cv-23287-DPG Document 14-

eg x 55% ms
« | f i
yN. rie, S

“3 ve ee

1 o

 

0 du, NOK aise ]],oM “S2USUSdxXe INOA SAOIdW! 0} SanjOos Coen Syeqom SUL

 

SWINJ UegN? Yj souRgeH asewueyy

 

 

 

 

 

d6 LIGIHX4

 

 

ee seni aCe RG tea

sVUCUEH

 

 

 
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 37 of 39

COMPOSITE EXHIBIT 10
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 38 of 39

 

 

 

       

Jo saueipisqns pamo Ayjou, |

WVIdNd 8 ONNOA

 

 

 

Aq pewojied “a19
, SUA YeIA,, YBNOIY? sjanpoid

 

 

 

 

Aloyoe4 seSeqeg Ul SOMJeIL qanoiy
YX¥A 1 WA "P'S matte eave < Op sajespue Sujeyew
SOM *8 UYOD UOSING so ieqeH ‘uoKNgUysip ‘Bupjpysert 4D.
oS = — =a" |
AATISCQ) oe VENOVaVL 43

fd

‘syanpoud ‘y's souegeyH Suljaxsew

Jo} Ajl|iqisuodsas pauinsse Ajjuadad aAeY 0} S¥eadde AAD aylyM ‘suead AuewW JO] syonpojd
Ajoqoej seseyed 3y} SulydIJje4} ‘WO’ payjoud pue ‘ul pasegua aney AAISO pue WSAIWA/Y RA
‘AloqDe4 seseyed ay} Ul aPeW syONpojd payoijjes}

J3Y4}O PUP SIeSID BY} JO} SadIAJas ,ADI]Gnd pue SuljayxJewW,, BulpiAoid Aq “y's ‘soueqeH

Aq pasejjo spoos payoijses2 ay} ul ajedioied “weATIAA PUE SJJOM 7B UYOD UOSING ‘AAIIZO ‘WBA e

 

 

 

VOT LIGIHX4

 

 
Case 1:20-cv-23287-DPG Document 14-8 Entered on FLSD Docket 08/28/2020 Page 39 of 39

 

Tae e USD EEG

Ry souEgry Sucperwnwessourqey “YS ‘LOUNGE

resesd 943 40} VOIEUIOJU! JayzaNj 404

G

 

80 69 FS 699 FE+ 19] -Obe7] eueD

 

 

 

 

    

i) FLOP 80 O29 rE+ OL - ZOEY] UNSEZ]
woouk@sourqey seed drug wesigmypGuno,,
} 1euo-: & (cog 1x3 ELsoptczes F, TSSESURIOG UR) oruinyg wuieq «= Tyg ‘SOURCE
SUNIT | (ouaud Bp Loo} Sew Brey
:SMNI
ee ee eee eee
UOULIQ S/eD [euCRIPeR ayn yy ALeniqgay jo Tacs TousGey Avan ‘LODEULO)U sew wie
WUSAS swosjayy Big © yi Arenigqes jo Ur ayy uo 2 a ee ee ee
se (OURGEH IIXX @t9 3804 ¢} Apead Bumad s} curacy 60 69 7S 699 PE+ 18] - Opel] eueD beclesiastamiun pe
no-"soueqeyu@uorsesunwossouegey “WS SouRqey i
PL OF 60 019 PEF ‘JO - Zou UNysSeZ] 2) OUBSIBAIIY .0E M6 Greiqeyso ‘Our SIs3
Woo sA@souegey'ssaid :dnous weaignyghuno, “OvaRIOIS Sy} ne od ‘eteane
2ssaud 3y} JOj UONeUWOJUI JayUN Jog mont beet eT feeds Uelpusy ‘jeagsa js Seng
ET (g9¢ 1X3 ‘ELCOPOeZES ‘181 ‘UOSBSIUNUIOD SOURGE}) oeluniiq wAeq SYS SOURGEH — fijuos cxa199) 09 gz 9 panpUDD A epuanuerg
Hy) TTs5) es anne een Eee oe rH
a
vBsuaud 9p UOINeLUOJU! SPL EYE}
[3 XX V1 VIOINI

 

 

SOUEGEH [ap [ARSAY |XX

He Para coe) stl
ALT

%MOO0SDO60

Evi eve =) acsl0)

  

SNadO TWALLS34 SONVAVH IIXX 3HL
WosJA@souegey’ssaid :sjuaAa pue Spoos s “y's ‘SoueqeH SUIyIIJJe41} OF

payesipap ssauppe |I@wW-a Su0 Jsea] Je BAeY ‘AON 799 UYOD UOSINg/WeIIGnY *g SUNOA/YBAINA
‘OTOC

ysea] Je BIUIS OS DUOP seY ‘AJOAA 7B UYOD UOSINgG pUe YA ‘AAIISO YSNOIUI dd ,/S2d!AJaS
Aysyqnd pue Ssuljayiew, suipiaoid Aq spoos paydijjeu} JO UOl{NqIsID s‘WiS ‘soueqeH
poyeqwpioe, SAeY ‘AsO *B UYOD UOSINg pUue WRA ‘AAISO ‘SaleIpIsqns paUuUMO-A]|OUM S.ddM

 

 

 

 

dOT LIGIHX4

 

 
